Exhibit 10.1

 

SEPARATION, CONSULTING AND GENERAL RELEASE AGREEMENT

 

THIS SEPARATION, CONSULTING AND GENERAL RELEASE AGREEMENT (the “Agreement”) is
entered into as of the first date on the signature page hereto (the “Effective
Date”), by and between HCP, Inc. (the “Company”) and Paul F. Gallagher
(“Executive”) (together, the “Parties”).

 

R E C I T A L S

 

WHEREAS, Executive is employed by the Company as its Executive Vice President
and Chief Investment Officer pursuant to an agreement entered into with the
Company on January 26, 2012, as amended (the “Prior Agreement”); and

 

WHEREAS, the Parties now wish to make arrangements to terminate their employment
relationship and to resolve, fully and finally, all outstanding matters between
them.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
hereinafter, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

AGREEMENT

 

1.                                      EXECUTIVE’S SEPARATION.  Executive’s
separation from the Company shall be effective June 30, 2015 (the “Separation
Date”).  Executive hereby agrees that he will resign from his employment as an
officer of the Company and any other position he may hold with the Company (and
its subsidiaries) as of the Separation Date, and Executive agrees that he will
execute any and all documents necessary to effect such resignations.  Upon the
Separation Date, Executive shall return to the Company all files, records,
credit cards, keys, computers, mobile phones, tables, PDAs, equipment, and all
other Company property or documents maintained by Executive for the Company’s
use or benefit.  From the date of this Agreement until the Separation Date,
Executive shall continue to serve in his current role and shall continue to
receive his base salary and be entitled to continue to participate in all
employee health benefit plans offered by the Company, subject to the eligibility
requirements, terms and conditions of each plan or program then in effect.

 

2.                                      CONSULTING SERVICES.  In consideration
of Executive’s representations, releases, waivers and promises set forth in this
Agreement, the Company agrees that for the period commencing on the date
immediately following the Separation Date and ending on March 15, 2016 (the
“Consulting Term”), Executive shall provide non-exclusive consulting services to
the Company on the following terms and conditions:

 

a.                                      Executive will be reasonably available
to consult with the Company on an as-needed basis on matters familiar to him as
a result of his prior work with the Company.

 

b.                                      The Company will pay Executive a
consulting fee of $150,000 per month (which amount shall not be pro-rated),
payable in monthly installments in the first five days of each month during such
Consulting Term, and Executive shall be solely responsible for all taxes owed on
such payments.  If Executive believes that any payment owed under this paragraph
has not been properly paid to him, he shall advise the Company’s General Counsel
in writing, and the Company shall have fifteen (15) days to correct any mistaken
or inadvertent non-payment.

 

--------------------------------------------------------------------------------


 

c.                                       At the end of the Consulting Term, if
Executive has satisfactorily performed the consulting services and abided by all
terms and conditions set forth in this Agreement, the Company shall pay him a
bonus in the amount of $250,000 on March 15, 2016; conditioned upon Executive’s
execution of a supplemental waiver and general release of claims in a form
provided by the Company which shall not include terms that exceed the terms of
this Agreement.

 

d.                                      Executive agrees that, during the
Consulting Term, he is retained solely as an independent contractor to the
Company. Executive agrees (i) that he is not, and will not claim or represent
himself to be, an employee or agent of the Company, (ii) that he has no
authority to enter into any contracts or agreements on behalf of the Company or
to otherwise bind the Company in any manner, and (iii) that he will not
represent to any person or entity that he has any such authority. Except to the
extent required by applicable law, during the Consulting Term Executive shall
not be considered to be an insider of the Company within the meaning of the
Company’s insider trading policies.

 

3.                                      ADDITIONAL CONSIDERATION. In further
consideration of the terms, representations, and releases in this Agreement, and
subject to Executive’s compliance with Sections 6(b) and (c) and Section 9 of
the Prior Agreement and Sections 9, 10 and 11 of this Agreement, the Company
will provide Executive with the following additional payments and benefits:

 

a.                                      a lump sum payment in the amount of
$1,700,000, less all applicable state and federal tax withholdings and other
lawful deductions, and payable five (5) days following the Separation Date;

 

b.                                      a lump sum payment in the amount of
$50,000, less all applicable state and federal tax withholdings and other lawful
deductions and payable five (5) days following the Separation Date, to reimburse
Executive for the estimated premiums for twenty-four (24) months of COBRA
continuation coverage for himself and his eligible dependents pursuant to
Section 4980B of the Internal Revenue Code or the applicable state equivalent
(“COBRA”).  It shall be Executive’s sole responsibility to timely elect COBRA
coverage and make the required premium payments;

 

c.                                       for the period of six (6) years
following the Separation Date, Executive shall be covered under the Company’s
existing or successor directors’ and officers’ liability insurance policy; and

 

d.                                      the Company will reimburse Executive’s
actual attorney fees and costs incurred for his attorney’s review of and advice
regarding Executive’s resignation and this Agreement, to a maximum of $10,000. 
This reimbursement will be made directly to Executive’s attorney upon the
presentment of a statement of fees actually incurred.

 

2

--------------------------------------------------------------------------------


 

Executive acknowledges and agrees that under the terms of this Agreement he is
receiving consideration beyond that which he would otherwise be entitled to and
which, but for the mutual covenants set forth in this Agreement, the Company
would not otherwise be obligated to provide.  Executive further agrees that the
payments and benefits provided hereunder are in addition to any wages and
accrued but unused vacation earned through the Separation Date.

 

4.                                      EQUITY.  The Parties acknowledge and
agree that Executive is party to award agreements (the “Award Agreements”)
pursuant to the terms of the Company’s 2006 Performance Incentive Plan (the
“2006 Plan”) and the 2014 Performance Incentive Plan (together with the 2006
Plan, the “Plans”) under which he has been granted (i) stock options to purchase
shares of common stock of the Company (the “Options”), (ii) time-vesting
restricted stock units (the “RSUs”) and (iii) performance-vesting restricted
stock units with a three-year performance period (the “3-Year PSUs”) and
performance-vesting restricted stock units with a one-year performance period
(the “1-Year PSUs”, and together with the 3-Year PSUs, the “PSUs”). All Options,
RSUs and PSUs (and the dividend equivalents credited thereon) held by Executive
as of the date hereof are set forth on Exhibit B attached hereto. In further
consideration of the terms, representations, and releases in this Agreement, and
subject to Executive’s compliance with Sections 6(b) and (c) of the Prior
Agreement, the Company agrees that:

 

a.                                      in accordance with, and subject to the
terms and conditions of the applicable Award Agreements and Plans, all
outstanding Options held by Executive as of the Separation Date shall vest and
become exercisable upon the Separation Date to the extent not already vested and
exercisable, and Executive shall be entitled to exercise all such Options for
nine (9) months following the Separation Date. Following such exercise period
all Options held by Executive shall terminate.

 

b.                                      in accordance with, and subject to the
terms and conditions of the applicable Award Agreements and Plans, all RSUs
shall vest upon the Separation Date, except the 2015 RSUs scheduled to vest on
February 2, 2018, which RSUs and related dividend equivalents shall terminate as
of the Separation Date.

 

c.                                       in accordance with, and subject to the
terms and conditions of the applicable Award Agreement and the 2006 Plan, the
3-Year PSUs granted to Executive in 2014 (and dividend equivalents credited
thereon) shall remain outstanding pending the determination by the Compensation
Committee as to whether the Company has attained the pre-established performance
goals (the “Committee Determination”) for the performance period ending
December 31, 2016, and shall vest (if at all) based upon the achievement of such
goals. In accordance with the Prior Agreement, the Company agrees that the
1-Year PSUs granted to Executive in 2015 (and dividend equivalents credited
thereon) shall remain outstanding pending the Committee Determination for the
performance period ending December 31, 2015, and shall vest (if at all) based
upon achievement of such goals.  In accordance with the Prior Agreement, the
3-Year PSUs granted to Executive in 2015 (and dividend equivalents credited
thereon) shall remain outstanding pending the Committee Determination for the
performance period ending December 31, 2017, and 5/6ths of such 3-Year PSUs (and
dividend equivalents credited thereon) shall vest (if at all) based upon
achievement of such goals and the remaining 1/6th of such 3-Year PSUs and
related dividend equivalents shall terminate as of the Separation Date.

 

3

--------------------------------------------------------------------------------


 

5.                                      MUTUAL RELEASE AND WAIVER.

 

a.                                      Executive’s Release.

 

(i)                                     In exchange for the consideration
described in Sections 2, 3 and 4 above, Executive hereby forever releases and
discharges the Company and its parents, affiliates, successors, and assigns, as
well as each of its past and present officers, directors, employees, agents,
attorneys, and shareholders (collectively, the “Company Released Parties”), from
any and all claims, charges, complaints, liens, demands, causes of action,
obligations, damages, and liabilities, known or unknown, suspected or
unsuspected, that Executive had, now has, or may hereafter claim to have against
the Company Released Parties arising out of or relating in any way to
Executive’s employment with, or resignation from, the Company, or otherwise
relating to any of the Company Released Parties from the beginning of time to
the Effective Date (the “Executive’s Release”).  Executive’s Release
specifically extends to, without limitation, any and all claims or causes of
action for wrongful termination, breach of an express or implied contract,
breach of the covenant of good faith and fair dealing, breach of fiduciary duty,
fraud, misrepresentation, defamation, slander, infliction of emotional distress,
disability, loss of future earnings, and any claims under any applicable state,
federal, or local statutes and regulations, including, but not limited to, the
Civil Rights Act of 1964, as amended, the Equal Pay Act of 1963, as amended, the
Fair Labor Standards Act, as amended, the Americans with Disabilities Act of
1990, as amended (the “ADA”), the Rehabilitation Act of 1973, as amended, the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), the
Worker Adjustment and Retraining Notification Act, as amended (the “WARN Act”),
Section 806 of the Sarbanes-Oxley Act, the Dodd-Frank Act, the Family and
Medical Leave Act, as amended, and the California Family Rights Act, as amended,
the California Fair Employment and Housing Act, as amended and California Labor
Code Section 1400 et seq.; provided, however, that this Release does not waive,
release or otherwise discharge any claim or cause of action arising from a
breach by the Company of this Agreement or that cannot legally be waived,
including, but not limited to, any claim for unpaid wages, workers’ compensation
benefits, unemployment benefits and any claims for indemnification under
applicable law or the Indemnification Agreement (defined in Section 12, below).

 

(ii)                                  For the purpose of implementing a full and
complete release, Executive understands and agrees that this Agreement is
intended to include all claims, if any, which Executive may have and which
Executive does not now know or suspect to exist in his favor against the Company
Released Parties and this Agreement extinguishes those claims.  Accordingly,
Executive expressly waives all rights afforded by Section 1542 of the Civil Code
of the State of California (“Section 1542”) and any similar statute or
regulation in any other applicable jurisdiction.  Section 1542 states as
follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

4

--------------------------------------------------------------------------------


 

(iii)                               This Agreement shall not prevent Executive
from filing a charge with the Equal Employment Opportunity Commission (or
similar state or local agency) or participating in any investigation conducted
by the Equal Employment Opportunity Commission (or similar state or local
agency); provided, however, that Executive acknowledges and agrees that any
claims by Executive for personal relief in connection with such a charge or
investigation (such as reinstatement or monetary damages) hereby are barred.

 

b.                                      The Company’s Release.

 

(i)                                     The Company hereby forever releases and
discharges Executive, his heirs, successors, and assigns, from any and all
claims, charges, complaints, liens, demands, causes of action, obligations,
damages, and liabilities, known or unknown, suspected or unsuspected, that the
Company had, now has, or may hereafter claim to have against Executive (the
“Company’s Release”).  The Company’s Release specifically extends to, without
limitation, any and all claims or causes of action under common law as well as
any claims under any applicable state, federal, or local statutes and
regulations; provided, however, that the Company’s Release does not waive,
release, or otherwise discharge any claim or cause of action to enforce any
rights the Company may have with respect to the confidentiality of Company
information, the assignment of inventions or the solicitation of the Company’s
customers, clients or employees or any claim or cause of action that cannot
legally be waived.

 

(ii)                                  For the purpose of implementing a full and
complete release, the Company understands and agrees that this Agreement is
intended to include all claims, if any, which the Company may have and which the
Company does not now know or suspect to exist in its favor against Executive and
this Agreement extinguishes those claims.  Accordingly, the Company expressly
waives all rights afforded by Section 1542 of the Civil Code of the State of
California (“Section 1542”) and any similar statute or regulation in any other
applicable jurisdiction.  Section 1542 states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

6.                                      ADEA WAIVER AND RELEASE.  In
consideration of the Company’s payment to Executive of $333,334, less all
applicable state and federal tax withholdings and other lawful deductions (the
“ADEA Consideration”) within five (5) days of the expiration of the revocation
period of the ADEA release attached hereto as Exhibit A (the “ADEA Release”),
Executive hereby agrees that he shall sign and return to the Company the ADEA
Release in accordance with its terms within thirty (30) days following the
Separation Date.  Executive acknowledges and agrees that the effectiveness of
the ADEA Release shall have no effect on the effectiveness of this Agreement and
that this Agreement shall be in full force and effect and binding upon the
Parties upon and from its date of execution.  Executive acknowledges and agrees
that he would not otherwise be entitled to receive the ADEA Consideration in the
absence of Executive’s execution (and non-revocation) of the ADEA Release.

 

5

--------------------------------------------------------------------------------


 

7.                                      CODE SECTION 409A COMPLIANCE.  This
Agreement as well as payments and benefits under this Agreement are intended to
be exempt from, or to the extent subject thereto, to comply with Section 409A of
the Code (“Section 409A”), and, accordingly, to the maximum extent permitted,
the Agreement shall be interpreted in accordance therewith.  Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with the Company for purposes of any payments under
this Agreement which are subject to Section 409A until Executive has incurred a
“separation from service” from the Company within the meaning of Section 409A. 
Each amount to be paid or benefit to be provided under this Agreement shall be
construed as a separate identified payment for purposes of Section 409A. 
Without limiting the foregoing and notwithstanding anything contained herein to
the contrary, to the extent required in order to avoid an accelerated or
additional tax under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Executive’s separation from service shall
instead be paid on the first business day after the date that is six months
following Executive’s separation from service (or, if earlier, Executive’s date
of death).  To the extent required to avoid an accelerated or additional tax
under Section 409A, amounts reimbursable to Executive shall be paid to Executive
on or before the last day of the year following the year in which the expense
was incurred and the amount of expenses eligible for reimbursement (and in kind
benefits provided to Executive) during one year may not affect amounts
reimbursable or provided in any subsequent year.  The Company makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Section 409A and makes no undertaking to preclude
Section 409A from applying to any such payment.  Executive shall be solely
responsible for the payment of any taxes and penalties incurred under
Section 409A.

 

8.                                      REPRESENTATIONS. Executive and the
Company make the following representations, each of which is an important
consideration to the other party’s willingness to enter into this Agreement:

 

a.                                      Executive acknowledges that the Company
is not entering into this Agreement because it believes that Executive has any
cognizable legal claim against the Company Released Parties.  If Executive
elects not to sign this Agreement, the fact that this Agreement was offered will
not be understood as an indication that the Company Released Parties believed
Executive was treated unlawfully in any respect.

 

b.                                      Executive understands and agrees that he
has been advised to consult with an attorney of his choice concerning the legal
consequences of this Agreement.  Executive hereby acknowledges that prior to
signing this Agreement, he had the opportunity to consult with an attorney of
his choosing regarding the effect of each and every provision of this Agreement.

 

c.                                       Executive and the Company, on behalf of
himself and itself,  acknowledge and agree that he and it knowingly and
voluntarily entered into this Agreement with complete understanding of all
relevant facts, and that neither party was fraudulently induced nor coerced to
enter into this Agreement.

 

d.                                      The Parties each represent and warrant
to the other that they have the capacity and authority to enter into this
Agreement and be bound by its terms.

 

6

--------------------------------------------------------------------------------


 

9.                                      CONTINUING OBLIGATIONS AND RESTRICTIVE
COVENANTS.

 

a.                                      During the Consulting Term and at all
times thereafter to the extent consistent with applicable law, Executive agrees
that he will not use or disclose any confidential information, trade secrets, or
financial, personnel, proprietary information, or client information which
Executive learned while employed by, or providing consulting services to, the
Company;

 

b.                                      Executive agrees that if during the
Consulting Term he accepts any consulting or employment relationship with a
publicly-traded healthcare REIT that is a direct competitor of the Company, the
Consulting Term and all of the benefits and payments to him provided under
Section 2 above will automatically end, unless the Company waives this provision
in writing.

 

c.                                       During the Consulting Term, Executive
agrees that he will not, directly or indirectly, solicit or encourage any
Company employee to leave his or her employment with the Company.

 

d.                                      During the Consulting Term, Executive
agrees that he will not, directly or indirectly, solicit or encourage any
existing customer, vendor, supplier, licensor, lessor or lessee, joint venturer,
consultant, agent or business partner of the Company to (i) cease doing
business, or reduce the amount of business such party does, with the Company; or
(ii) interfere with, disrupt, or attempt to disrupt the business relationships
(contractual or otherwise) existing (now or at any time in the future) between
the Company and any third party (including any of its customers, vendors,
suppliers, licensors, lessors or lessees, joint venturers, consultants, agents
and partners).

 

10.                               MUTUAL NON-DISPARAGEMENT.  Executive agrees
that he will not, at any time, make, directly or indirectly, any oral or written
public statements that are disparaging of the Company, its products or services,
and any of its present or former officers, directors or employees.  The Company
(limited to its officers and directors) agrees that it will not, at any time,
make, directly or indirectly, any oral or written public statements that are
disparaging of Executive.

 

11.                               COOPERATION.  Executive agrees that he will
cooperate with the Company, including executing documents and providing
requested information, as may reasonably be required to give effect to the
provisions of this Agreement or for the Company to comply with applicable
securities laws.

 

12.                               INDEMNIFICATION.  The Company represents and
warrants that the Indemnification Agreement by and between Executive and the
Company dated as of February 14, 2008 (the “Indemnification Agreement”) will
remain in full force and effect following the Separation Date, in accordance
with its terms.

 

13.                               REMEDIES.  If Executive materially fails to
comply with or otherwise materially breaches any of the promises,
representations, or releases in this Agreement, the Company may immediately stop
any payments or benefits otherwise owing under this Agreement and may seek
additional relief or remedy as provided under applicable law.

 

7

--------------------------------------------------------------------------------


 

14.                               GOVERNING LAW.  This Agreement and all rights,
duties, and remedies hereunder shall be governed by and construed and enforced
in accordance with the laws of the State of California, without reference to its
choice of law rules, except as preempted by federal law.

 

15.                               SUCCESSORS AND ASSIGNS.  Executive agrees that
this Agreement will be binding upon, and pass to the benefit of, the successors
and assigns of the Company.  Any payments and benefits due to the Executive
hereunder shall be payable to his estate or representative in the event of his
death or disability.

 

16.                               AMENDMENTS.  This Agreement may not be amended
or modified other than by a written instrument signed by an authorized
representative of the Company and Executive.

 

17.                               DESCRIPTIVE HEADINGS.  The section headings
contained herein are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

 

18.                               COUNTERPARTS.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same instrument.  Facsimile and .pdf
signatures will suffice as original signatures.

 

19.                               NOTICES.  All notices hereunder shall be in
writing and delivered personally or sent by United States registered or
certified mail, postage prepaid and return receipt requested:

 

If to the Company:

 

HCP, Inc.
1920 Main Street, Suite 1200
Irvine, California 92614

Attention: General Counsel

 

If to Executive:

 

Paul F. Gallagher

at the most recent address in the payroll records of the Company

 

20.                               ENTIRE AGREEMENT.  This Agreement sets forth
the entire agreement and understanding of the Parties relating to the subject
matter hereof and, except as otherwise provided herein, supersedes all prior
discussions, agreements, and understandings of every kind and nature between the
Parties hereto and neither Party shall be bound by any term or condition other
than as expressly set forth or provided for in this Agreement.  Effective as of
the date hereof, the Prior Agreement is hereby terminated and this Agreement
satisfies all entitlements set forth in the Prior Agreement; provided, however,
that Section 6(b), Section 6(c) and Section 9 of the Prior Agreement shall
remain in full force and effect.

 

(SIGNATURE PAGE FOLLOWS)

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the first
date set forth below.

 

HCP, INC.

 

PAUL F. GALLAGHER

 

 

 

 

 

 

 

 

By:

/s/ Lauralee E. Martin

 

/s/ Paul F. Gallagher

 

Lauralee E. Martin

 

 

 

President and

 

 

 

Cheif Executive Officer

 

 

 

 

 

 

 

 

 

 

Date:

June 18, 2015

 

Date:

June 18, 2015

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXECUTIVE’S ADEA WAIVER AND RELEASE OF CLAIMS
(“ADEA RELEASE”)

 

a.                                      In consideration of the ADEA
Consideration (as defined in Section 6 of the Separation, Consulting and General
Release Agreement to which this ADEA Release is appended), Executive hereby
waives, releases and discharges any and all claims, charges, complaints, liens,
demands, causes of action, obligations, damages, and liabilities, known or
unknown, suspected or unsuspected, that Executive had, now has, or may hereafter
claim to have against the Company Released Parties arising under the Age
Discrimination in Employment Act, as amended (“ADEA”), the Older Workers Benefit
Protection Act, as amended (the “OWBPA”), and the age discrimination provisions
of the California Fair Employment and Housing Act.

 

b.                                      Executive has been informed and
understands and agrees that he has twenty-one (21) calendar days after receipt
of this ADEA Release to consider whether to sign it.  Executive has been
informed and understands and agrees that he may revoke this ADEA Release at any
time during the seven (7) calendar days after this ADEA Release is signed and
returned to the Company, in which case none of the provisions of this ADEA
Release will have any effect.  Executive acknowledges and agrees that if he
wishes to revoke this ADEA Release, he must do so in writing, and that such
revocation must be signed by Executive and received by the General Counsel of
the Company no later than the seventh (7th) day after Executive has signed and
retuned the ADEA Release.  Executive acknowledges and agrees that, in the event
Executive revokes the ADEA Release, he shall have no right to receive the ADEA
Consideration.  Executive’s revocation of this ADEA Release shall not in any way
impair the effectiveness of the Separation, Consulting and General Release
Agreement, which will remain in effect as of the day of execution in accordance
with its terms.

 

c.                                       Executive acknowledges and agrees that
prior to signing this ADEA Release, he read and understood each and every
provision of this ADEA Release.  Executive understands and agrees that he has
been advised in this writing to consult with an attorney of his choice
concerning the legal consequences of this ADEA Release.  Executive hereby
acknowledges that prior to signing this ADEA, he had the opportunity to consult
with an attorney of his choosing regarding the effect of each and every
provision of this ADEA Release.

 

d.                                      Executive acknowledges and agrees that
he knowingly and voluntarily entered into this ADEA Release with complete
understanding of all relevant facts, and that he was neither fraudulently
induced nor coerced to enter into this ADEA Release.

 

e.                                       Executive understands that he is not
waiving, releasing, or otherwise discharging any claims under the ADEA that may
arise after the date he signs this ADEA Release.

 

A-1

--------------------------------------------------------------------------------


 

f.                                        This ADEA Release shall be effective
upon the eighth (8th) calendar day following the date that Executive executes
this ADEA Release and returns it to the Company, provided that Executive does
not revoke or attempt to revoke his acceptance of this ADEA Release prior to
such date in accordance with the provisions of Section b above.

 

PAUL F. GALLAGHER

 

 

 

 

 

 

 

Date:

 

 

 

A-2

--------------------------------------------------------------------------------